DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art it pertains. Currently, the abstract discloses a pressure probe and the components it includes, however it does not disclose an improvement made by the pressure probe to the art.  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 9-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10955324 to Greist et al (hereinafter “Greist”).
Although the claims at issue are not identical, they are not patentably distinct from each other because in claims 1-4 and 9-18 of the instant application, applicants claims, a pressure probe, comprising: a tube positioned in an airflow channel of a climate control system, the tube comprising a first end, a second end, an internal passage and an axial run; a plurality of pressure orifices formed on a same side of the tube along the axial run; and wherein the plurality of pressure orifices comprise a maximum diameter that does not extend into an airflow. Greist teaches a pressure probe, comprising: a tube positioned in an airflow channel of a climate control system and having an output end, an internal passage and an axial run; pressure orifices axially aligned along a downstream side of the axial run, wherein the pressure orifices are in communication with the output end through the internal passage, and wherein an upstream side of the axial run opposite from the downstream side of the axial run does not comprise a pressure orifice, the pressure orifices on the downstream side positioned opposed to airflow and in an arrangement to obtain static pressure in the airflow; and wherein the pressure orifices are equally spaced from one another along the downstream side of the axial run and comprise a maximum diameter that does not extend into the airflow.
Although the scope of claims 1-4 and 9-18 of the instant application and claims 1-6 of the Greist are very similar, the difference between the present claimed invention and the Greist application is that the instant application recites the same components and limitations with a higher level of generality.
Claim 2 limitations correspond to limitations found in claim 1 of Greist.
Claim 3 limitations correspond to limitations found in claim 1 of Greist.
Claim 4 limitations correspond to limitations found in claim 1 of Greist.
Claim 9 limitations correspond to limitations found in claim 2 of Greist.
Claim 10 limitations correspond to limitations found in claim 3 of Greist.
Claim 11 limitations correspond to limitations found in claim 4 of Greist.
Claim 12 limitations correspond to limitations found in claim 5 of Greist.
Claim 13 limitations correspond to limitations found in claim 6 of Greist.
Claim 14 limitations correspond to limitations found in claim 1 of Greist.
Claim 15 limitations correspond to limitations found in claim 1 of Greist.
Claim 16 limitations correspond to limitations found in claim 1 of Greist.
Claim 17 limitations correspond to limitations found in claim 1 of Greist.
Claim 18 limitations correspond to limitations found in claim 1 of Greist.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson US6928884 in view of Van Beccelaere US6149515.
Regarding claim 1, Pearson discloses a pressure probe (tube-16), comprising: a tube positioned in an airflow channel (path-12), the tube comprising a first end, a second end, an internal passage (inside of tube-16) and an axial run (length of tube-16); a plurality of pressure orifices (apertures-18) formed on a same side of the tube along the axial run; and wherein the plurality of pressure orifices comprise a maximum diameter that does not extend into an airflow (See Fig 6B, Col 7 line 25-29).
However, Pearson fails to disclose the use of tube in a climate control system. Van Beccelaere discloses a tube (vanes-2) used in a climate control system (Col 4 line 10-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Van Beccelaere into Pearson for the purpose of enhancing air flow sensing accuracy, which can increase the efficiency of the climate control system. The modification would allow for saving the operator of the climate control system money by detecting and modifying the climate based on the airflow.
Regarding claim 2, Pearson in view of Van Beccelaere disclose the pressure probe of claim 1.
Furthermore, Pearson discloses the plurality of pressure orifices (apertures-18) are axially aligned along a downstream side of the axial run (See Fig 6B).
Regarding claim 3, Pearson in view of Van Beccelaere disclose the pressure probe of claim 1.
Furthermore, Pearson discloses an upstream side of the axial run opposite from the downstream side of the axial run does not comprise a pressure orifice (See Fig 6B); and the plurality of pressure orifices (apertures-18) on the downstream side are positioned opposed to the airflow and in an arrangement to obtain static pressure in the airflow (Col 7 line 25-29).
Regarding claim 4, Pearson in view of Van Beccelaere disclose the pressure probe of claim 1.
Furthermore, Pearson discloses the plurality of pressure orifices (apertures-18) are equally spaced from one another along the downstream side of the axial run (Col 7 line 25-29).
Regarding claim 5, Pearson in view of Van Beccelaere disclose the pressure probe of claim 1.
Furthermore, Pearson discloses the first end comprises a terminal end that is closed to the atmosphere (See Fig 6B and 6D which show a terminal end that is closed to atmosphere and connected to transducer-42)
Regarding claim 6, Pearson in view of Van Beccelaere disclose the pressure probe of claim 1.
Furthermore, Pearson discloses the first end is configured to engage with a structure (engages meter-10 through walls-14) to orient the plurality of pressure orifices (apertures-18) in a downstream direction relative to the airflow (Col 7 line 25-29).
Regarding claim 7, Pearson in view of Van Beccelaere disclose the pressure probe of claim 1.
Furthermore, Pearson discloses the second end comprises an output end that is open to the atmosphere to provide pneumatic communication between the plurality of pressure orifices (apertures-18) and a pressure sensor (transducer-42).
Regarding claim 8, Pearson in view of Van Beccelaere disclose the pressure probe of claim 1.
Furthermore, Pearson discloses the pressure sensor comprises at least one of a transducer (transducer-42) (Col 7 line 25-40).
Regarding claim 9, Pearson in view of Van Beccelaere disclose the pressure probe of claim 1.
Furthermore, Pearson discloses the tube (tube-16) is rigid. (Fig 6B, Col 6 line 35-36, Col 7 line 25-29)
Regarding claim 10, the combination of Pearson in view of Van Becelaere disclose the pressure probe of claim 1. 
However, the combination fails to disclose, “the pressure orifices have a diameter of 10 to 40 percent of an outside diameter of the axial run”. Insofar, as the combination fails to directly and specifically teach the limitations, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use the apertures design of Pearson because applicant has not disclosed that “the pressure orifices have a diameter of 10 to 40 percent of an outside diameter of the axial run” provides an advantage or solves a stated problem (See instant specification paragraph 0024). One of ordinary skill in the art, furthermore would have expected applicant’s invention to perform equally well with the apertures of Pearson because both aim to decrease turbulence in collecting the fluid inside the orifices. (See Fig 6B, Col 10 line 22-58)
Regarding claim 11, the combination of Pearson in view of Van Becelaere disclose the pressure probe of claim 1. 
However, the combination fails to disclose, “the pressure orifices have a diameter of 20 to 30 percent of an outside diameter of the axial run”. Insofar, as the combination fails to directly and specifically teach the limitations, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use the apertures design of Pearson because applicant has not disclosed that “the pressure orifices have a diameter of 20 to 30 percent of an outside diameter of the axial run”, provides an advantage or solves a stated problem (See instant specification paragraph 0024). One of ordinary skill in the art, furthermore would have expected applicant’s invention to perform equally well with the apertures of Pearson because both aim to decrease turbulence in collecting the fluid inside the orifices. (See Fig 6B, Col 10 line 22-58)
Regarding claim 12, the combination of Pearson in view of Van Becelaere disclose the pressure probe of claim 1. 
However, the combination fails to disclose, “the pressure orifices have a diameter of 25 percent of an outside diameter of the axial run”. Insofar, as the combination fails to directly and specifically teach the limitations, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use the apertures of Pearson because applicant has not disclosed that “the pressure orifices have a diameter of 25 percent of an outside diameter of the axial run”, provides an advantage or solves a stated problem (See instant specification paragraph 0024). One of ordinary skill in the art, furthermore would have expected applicant’s invention to perform equally well with the apertures of Pearson because both aim to decrease turbulence in collecting the fluid inside the orifices.
Regarding claim 13, the combination of Pearson in view of Van Becelaere disclose the pressure probe of claim 1. 
However, the combination fails to disclose, “the axial run has an outside diameter of 0.250 inches; and the pressure orifices have a diameter of 15 to 35 percent of an outside diameter of the axial run”. Insofar, as the combination fails to directly and specifically teach the limitations, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use the axial run and apertures of Pearson because applicant has not disclosed that “the axial run has an outside diameter of  0.250 inches; and the pressure orifices have a diameter of  15 to 35 percent of an outside diameter of the axial run”,  provides an advantage or solves a stated problem (See instant specification paragraphs 0023-0024). One of ordinary skill in the art, furthermore would have expected applicant’s invention to perform equally well with the axial run and apertures of Pearson because both aim to create a smoother collection process of the fluid inside the orifices.
Regarding claim 14, the combination of Pearson in view of Van Becelaere disclose the pressure probe of claim 1. 
However, the combination fails to disclose, “the axial run has an outside diameter of 0.250 inches; and the pressure orifices have a diameter of 25 percent of an outside diameter of the axial run.” Insofar, as the combination fails to directly and specifically teach the limitations, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use the axial run and apertures of Pearson because applicant has not disclosed that “the axial run has an outside diameter of  0.250 inches; and the pressure orifices have a diameter of  25 percent of an outside diameter of the axial run” provides an advantage or solves a stated problem (See instant specification paragraphs 0023-0024). One of ordinary skill in the art, furthermore would have expected applicant’s invention to perform equally well with the axial run and apertures of Pearson because both aim to create a smoother collection process of the fluid inside the orifices.
Regarding claim 15, Pearson discloses a pressure probe (tube-16), comprising: a tube positioned in an airflow channel (path-12), the tube comprising a first end, a second end, an internal passage (inside of tube-16) and an axial run (length of tube-16); a plurality of pressure orifices (apertures-18) formed on a same side of the tube along the axial run (Fig 6B) and comprise a maximum diameter that does not extend into an airflow; and wherein the axial run extends laterally across the airflow and the airflow channel in which pressure is to be measured. (See Fig 6B, Col 7 line 25-29).
However, Pearson fails to disclose the use of tube in a climate control system. Van Beccelaere discloses a tube (vanes-2) used in a climate control system (Col 4 line 10-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Van Beccelaere into Pearson for the purpose of enhancing air flow sensing accuracy, which can increase the efficiency of the climate control system. The modification would allow for saving the operator of the climate control system money by detecting and modifying the climate based on the airflow.
Regarding claim 16, Pearson in view of Van Beccelaere disclose the pressure probe of claim 15.
Furthermore, Pearson discloses the plurality of pressure orifices (apertures-18) are axially aligned along a downstream side of the axial run (See Fig 6B).
Regarding claim 17, Pearson in view of Van Beccelaere disclose the pressure probe of claim 15.
Furthermore, Pearson discloses an upstream side of the axial run opposite from the downstream side of the axial run does not comprise a pressure orifice (See Fig 6B); and the plurality of pressure orifices (apertures-18) on the downstream side are positioned opposed to the airflow and in an arrangement to obtain static pressure in the airflow (Col 7 line 25-29).
Regarding claim 18, Pearson in view of Van Beccelaere disclose the pressure probe of claim 15.
Furthermore, Pearson discloses the plurality of pressure orifices (apertures-18) are equally spaced from one another along the downstream side of the axial run (Col 7 line 25-29).
Regarding claim 19, Pearson in view of Van Beccelaere disclose the pressure probe of claim 15.
Furthermore, Pearson discloses the first end comprises a terminal end that is closed to the atmosphere (See Fig 6B and 6D which show a terminal end that is closed to atmosphere and connected to transducer-42)
Regarding claim 20, Pearson in view of Van Beccelaere disclose the pressure probe of claim 15.
Furthermore, Pearson discloses the second end comprises an output end that is open to the atmosphere to provide pneumatic communication between the plurality of pressure orifices (apertures-18) and a pressure sensor (transducer-42).

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855